Stone, P. J., dissenting: I am unable to reconcile my own- conclusions in this case with those expressed in the majority opinion. I, therefore, respectfully dissent from said opinion. The record discloses that the accident in question occurred on North Twenty-eighth street in Belleville. This street runs north and south and is 24 feet wide from curb to curb. It was still daylight, toward evening, and plaintiff with other children was playing a game known as “5-10,” which is rather vaguely described as being played as follows: “five-ten, no stop, no pushing, no running, red light halt, no steps.” Plaintiff’s testimony is to the effect that he took two steps from the grass and stopped about four feet from the east curb, out in the street; that he looked to the south and saw no cars, and then looked north and in about a minute saw a truck coming toward him, about 60 feet away and the next thing that he knew, he was struck. Defendant testified that he was driving the truck in question in a southerly direction, in the center lane, as he described it, because of the fact that he had seen three little girls on the west side of the street with their feet in the street. He claims that he was driving between 12 and 15 miles an hour and is corroborated in this particular by several witnesses. His testimony is to the effect that he saw one boy run south and one run north and still another (the plaintiff) run west with his head down, running into the side of the truck. Defendant claims that he immediately applied his brakes and stopped his truck in about three or four feet. As a result of the accident plaintiff’s leg was broken in two places, and there can be no question but what he sustained a serious injury. No question is raised here as to the excessiveness of the verdict. Counsel for plaintiff rely upon the case of Jones v. Standerfer, 296 Ill. App. 145, in support of his contention that plaintiff was in the exercise of due care and caution for his own safety, when, as he claims, plaintiff took two steps into the street and waited for the truck to pass, and that he had a right to assume that traffic coming from the north, going south, would' be on the west side of the street. In the Jones case plaintiff was struck by an automobile while she was crossing the street, after getting out of another automobile, on her way to work, at a factory on the opposite side of the street. There the court held that the statute did not impose the duty upon the pedestrian to yield a right of way, when an automobile was traveling on the wrong side of the street. However, in. that case, plaintiff was rightfully in the street, on her way to the opposite side of the street. In the instant case it is an inescapable conclusion that the boy was apparently absorbed in the playing of the game and had no intention of crossing the street, or retracing his steps to the curb, and was not, as counsel claims waiting for the defendant’s truck to pass. Plaintiff testified that in the playing of the game of “5-10” one of the other boys said “No steps” and he stopped where he was, four feet out from the east curbing. We infer, that according to the rules of the game, when that was said, plaintiff was supposed to stop where he was, regardless of where he was. In addition thereto, and distinguishing the facts in the Jones case from the instant case, Dolph Horhousen, who was 12 years of age at the time of the accident, being called for defendant, testified that he was a participant in the game and that plaintiff was two feet off of the curb, that witness called to him, asking him, “Billy, are you going to play” and plaintiff replied, “I don’t know” and with that darted into the street, without looking. Betty Jane Pees, who was aged 12 at the time of the accident testified that she was one of the three little girls sitting on the west curb, and that plaintiff ran into the street and did not make any stop between the curb and the truck and ran into the truck. Doris May Poriot, another one of the little girls sitting on the curb, testified that while she did not see plaintiff come in contact with the truck, that she did’ see him run into the street. The same degree of care to protect himself from injury by the traffic in a public street is required .of a minor as of an adult where the minor is old enough to know the character of the traffic in the street in question and the danger from automobiles and other vehicles. Walldren Express & Van Co. v. Krug, 291 Ill. 472. It has been held repeatedly in this State that a minor even younger than plaintiff can be guilty of contributory negligence and is charged with the exercise of that degree of care that a person of his age, intelligence, capacity and experience would exercise under similar circumstances. Soens v. Chicago W. & V. Coal Co., 160 Ill. App. 467; Koehler v. Chicago City Ry. Co., 166 Ill. App. 571. Plaintiff was a boy of 12 years at the time of the accident. He had reached the sixth grade in school and was presumed to be of average intelligence for one of his age. Heimann v. Kinnare, 190 Ill. 156. The automobile today is apparently an integral part of American life. The children of this generation are familiar, almost from infancy with their mechanism, their uses, and operation, and should be held to know the corresponding dangers, as a predominant factor in traffic on the streets of cities, much more so than the children of any previous generation. The plaintiff testified that he saw the truck approaching 60 feet away and certainly knew the danger of continuing to stand where he did in the middle of the block, four feet from the curbing, in the street, in apparent compliance with the rules of the game, which he was engaged in playing. Appellee’s testimony alone, it seems to me, makes his theory of due care unthinkable. Prom what he says he deliberately stood there and waited for the truck to hit him. He looked to the south and saw no car; in a minute he looked to the north and saw this truck coming about 60 feet away. The evidence is that the truck was going at the rate of about 12 miles an hour. All this boy had to do was take a step back and save himself an injury. Of course, this action might have reduced his percentage in the game and that would never do., It is said that he.was where he had a right to be; that is granted, but much more is required of one seeking damage for the misconduct of another. A man has a right to be in his own back yard, but does not have a right to tease his neighbor’s dog until it jumps over the fence and bites him. He has a right to stand in his own back yard and watch a neighbor cut down a tree, but when the tree begins to fall in his direction he has no right to stand still and let it hit bim and then claim damages from his neighbor. All the other evidence is to the effect that this boy actually ran into this truck as it was traveling. Negligence is the doing of something which a reasonably prudent person would not do, or the failure to do something which a reasonably prudent person, guided by those circumstances which influence persons, would have done. Would any prudent person stand there watching an automobile 60 feet away and let it hit him? It seems to me that there is no ground for difference of opinion upon that subject. I am very decidedly of the opinion that the court erred in not directing a verdict for the defendant in this case. In any event the verdict is against the manifest weight of the evidence and should be reversed on that ground.